IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


DARRYLE B. LONG,

              Appellant,

 v.                                                      Case No. 5D15-4242

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed July 22, 2016

3.850 Appeal from the Circuit
Court for Putnam County,
Patti A. Christensen, Judge.

Darryle B. Long, DeFuniak Springs, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison Morris, Assistant
Attorney General, Daytona Beach, for
Appellee.


PER CURIAM.

       Darryle B. Long appeals the trial court's order summarily denying his motion for

postconviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. Long

claimed his trial counsel was ineffective for not arguing that he did not qualify for prison

releasee reoffender sentencing (PRR). However, Long pled guilty to burglary of a dwelling

with an assault or battery, and burglary of a dwelling is an enumerated offense under the
PRR statute. See § 775.082(9), Fla. Stat. (2012). Although the title of the charge in the

information is "burglary with an assault or battery," the body of the information reflects

that Long was charged with committing a burglary of a dwelling with an assault or battery.

Additionally, the factual basis provided at the plea hearing indicated that Long "did

knowingly enter or remain in a dwelling." Therefore, Long qualified for PRR sentencing.

Accordingly, the trial court properly held that trial counsel was not ineffective for failing to

challenge Long's PRR designation.

       AFFIRMED.



LAWSON, C.J., PALMER and EVANDER, JJ., concur.




                                               2